DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed June 18, 2019 (39 pages) and January 13, 2021 (34 pages) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed, all other information or that portion which caused it to be listed, and publication dates.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 5-6, 8 and 12 recite functional limitations. It is unclear what structural limitation is being inferred by these functional steps. 
Claim 6 recites a material to be operated upon by the apparatus. It is unclear what structural limitation is being inferred by this.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10 and 12 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mielke et al. (2013/0068736).  Mielke discloses a device for producing a contour in a planar substrate and for separating the contour from the substrate, the device comprising a first laser for producing zones of internal damage along a contour line within a glass substrate ([0034]-[0035]), and a second laser for separating the contour from the glass substrate ([0043]).  Apparatus claim 1 is further defined by the manner in which the apparatus is to be employed, but does not offer any further structural limitations other than a first and second laser beams. Since the laser apparatus Mielke comprises a first laser beam and a second laser, which provides for zones of internal damage along a contour line and separation of the contour, respectively, it is deemed to satisfy the claimed limitations of claim 1.  
Regarding claim 2, Mielke further teaches the device comprises a beam guiding optical unit for the first and second lasers for guiding the laser beams over the glass substrate ([0029]-[0030], [0005]).
Regarding claim 3, Mielke teaches the second laser used for the material removal step, causes complete separation of the substrate material over the entire thickness of the substrate thickness along a beam path, which naturally suggests guiding of the second laser beam over the substrate (figure 5, [0043]-[0044], [0059]).
Regarding claims 5-6, 8, and 12, Mielke further teaches a computing system for controlling the operation of the lasers with executable instructions ([0057]-[0058]), which 
Regarding claim 9, Mielke teaches the first laser is operated as a single pulsed laser ([0027]).
Regarding claim 10, Mielke further teaches the device can process essentially transparent substrates, such as glass ([0051]). Mielke further teaches the laser beam can be focused at varying depths of the substrate ([figure 3, [0037]). Mielke further teaches a computing system for controlling the operation of the lasers with executable instructions, which would be capable of performing the material removal step ([0057]-[0058]).
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mielke et al. (2013/0068736) as applied to claim 1 above, and further in view of Michel et al. (2002/0006765).  Mielke teaches the second laser heats the internal contour portion to facilitate the separation of the internal contour portion ([0044]), fails to specify the type of laser used for the second laser.  Michel teaches CO2 lasers are preferable lasers used to heat glass substrate due to its extremely efficient thermal effects on glass, wherein heat propagates from the laser incident footprint at the surface of the glass in to the body of the substrate in a controlled manner without the need to maintain extremely critical focal parameters ([0046]).  Accordingly, for this reason, it would have been obvious to one of or ordinary skill in the art at the time of the invention to have provided for a CO2,
Regarding claim 7, the CO2 laser would be capable of performing thermal treatment of the contour remains, as it provides heating to the glass substrate.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mielke et al. (2013/0068736) as applied to claim 10 above, and further in view of Hirakata et al. (2009/0104721). Mielke fails to disclose a mounting device for coating the glass substrate.  Hirakata teaches an apparatus comprising a mounting for supporting a substrate ([0055], a cavity provided in between the substrate and a precipitation source ([0057]), wherein the cavity is gas sealed ([0068]), and a laser for vaporizing the precipitation material ([0008], [0062]). Hirakata teaches such an apparatus is a conventional means for depositing desired coatings or films on substrates.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar device in the apparatus of Mielke, so as to provide a coating to the glass substrate of Mielke. In applying the device to the apparatus of Mielke, the laser of Mielke can be employed for vaporizing the precipitation source.
Claims 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mielke et al. (2013/0068736) in view of Gomez et al. (2012/0145331).  Mielke teaches a glass substrate cutting device ([0002]) comprising a first laser configured to emit a laser beam through an optical arrangement and toward a planar surface of the glass substrate that faced the emitted laser beams ([0029]-[0031], figure 1). Mielke also teaches the laser beam has wavelength to which the glass substrate is essentially transparent, i.e. visible ([0032]) and the optical arrangement can manipulate the laser beam to have a focal line that falls within the substrate (i.e. “line” in [0055]).  Mielke also teaches a second laser configured to emit a laser beam toward the planar surface of the . 
Furthermore, Mielke teaches a controller in communication with the first and second laser beams ([0057]-[0060]), wherein instructions for the laser parameters for the first and second lasers are provided.  Mielke teaches the first laser is applied along a path according to a desired product profile ([0058]) and the laser beam causes a modification of the material properties of the substrate ([0059], [0035]), thus suggesting the first laser beam can produce successive zones of internal damage in the substrate 
Regarding claim 15, Mielke teaches the first laser is a pulsed laser having a pulse duration of about 50ps or less ([0033]). The first laser modifies the substrate such that the laser beam does not ablate or melt the substrate ([0025]).
Regarding claim 19, Mielke further teaches a computing system for controlling the operation of the lasers with executable instructions ([0057]-[0058]), which would be capable of producing a stress-relieving line portion at the desired location.
Claims 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mielke et al. (2013/0068736) and Gomez et al. (2012/0145331) as applied to claim 13 above, and further in view of Schillinger et al. (2014/0199519).  Mielke fails to specifics for the laser, such as the frequency or spot diameter of the focal line, as well specifics for the optical arrangement. Schillinger teaches a glass substrate cutting device comprising a laser for emitting laser beams toward a glass substrate and forming internal damage zones within the glass substrate ([0002], [0008], [0009]). Schillinger .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mielke et al. (2013/0068736) and Gomez et al. (2012/0145331) as applied to claim 13 above, and further in view of Michel et al. (2002/0006765) and Bhuyan et al. (2015/0299018).  Mielke teaches applying an acoustic shockwave to help separate the contour from the substrate ([0046]). However, Mielke doesn’t specify an ultrasonic actuator. Michel teaches a method for separating an internal contour from a substrate comprising inscribing a contour line within the substrate and employing an ultrasonic actuator to separate the internal contour portion from the remainder of the substrate ([0060]).  Michel teaches using the ultrasonic actuator provides for extraction of a locked work piece, such as an internal contour portion, from a substrate. Michel doesn’t specify a frequency for the ultrasonic vibration. Bhuyan teaches using ultrasonic waves having a frequency of 17kHz or above for separating a substrate along a separation line ([0162]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for an ultrasonic actuator (while employing wave frequencies of 17kHz or above) in the apparatus of Mielke and Gomez, as it assists in the extraction of an internal contour portion. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the controller of the Mielke to be in communication with the ultrasonic actuator, as it is with the first and second lasers, so as to provide instructions for the actuator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741